 

 

Case 5:21-cv-00249-JWH-KK Document 8 Filed 03/04/21 Page 1of2 Page ID #:27

Case 5:21-cv-00249-JWH-KK Document 6 Filed 02/12/21 Page 1of2 Page ID #:15

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

 

Central District of California

SERVICES. LLC.

GLEN MONSON.
)
)
Plaintiff(s) )
% Civil Action No. 5:21-cv-00249 - JWH (KKx)
SWIFTFUNDS FINANCIAL )
)
)
)
)

Defendant(s)
SUMMONS IN A CIVIL ACTION

TO: (Defendant's name and address) SWIFTFUNDS FINANCIAL
SERVICES. LLC.
PO Box 2397
Palos Verdes Peninsula. CA 90274

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: MARTIN & BONTRAGER. APC

G. Thomas Martin. III
4605 Lankershim Bivd.. Suite 535
Toluca Lake. CA 91602

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date: 02/12/2021 olun| innandey

Signature of Clerk or Deputy Clerk :

 

 
 

 

 

Case 5:21-cv-00249-JWH-KK Document 8 Filed 03/04/21 Page 2 of 2 Page ID #:28

Case 5:21-cv-00249-JWH-KK Document 6 Filed 02/12/21 Page 2of2 Page ID #16

AO 440 (Rev. 06/12) Summons ina Civif Action {Page 2)

Civil Action No. 5:24-cv-00249 - JWH (KKx)

PROOF OF SERVICE
(This section should not he filed with the court unless required by Fed. R. Civ. P. 4 (1)

This summons for (name of individual and tide, if any} Sur Ohinds Citi S erly. Ss { i r elo
was received by me on (dare) a -\2 -a\ ‘ Lig Dic

I I personally served the summons on the individual at (place)

On date) > or

I I left the summons at the individual's residence or usual place of abode with (name)

- a person of suitable age and discretion who resides there.

On fdate) - and mailed a copy to the individual's last known address; or

1 served the SUMMONS ON franw of ineividnel) Soy Nie Ne / Cas g , who is
sign on behalf o Pile Of as

designated ny aw to on service of process

a@mization) ual ‘own \
Sari ice ad oo* Sopm On (date) J-| \9-2\ 3S a

O | returned the summons unexecuted because ny
O Other fpecitii:

My fees are $ for travel and $ for services. for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date: a i 24-4 Server's signature
oe ti aces Sevver-

Printed name wud title

Sito S Traene Hub Cle IS, US CA 4009

Server's address

Additional information regarding attempted service. etc:
